Title: To James Madison from George W. Erving, 5 September 1804 (Abstract)
From: Erving, George W.
To: Madison, James


5 September 1804, London. NO. 44. “I had the honor to receive your letter of July 3d. acknowledging the receipt of mine dated Januy: 28h: containing the result of my application on behalf of Alexander Mc:Elwee; In pursuance of your direction I again made application to the Admiralty on the 10th: Augt., Copy of which and of their Lordship’s reply of Augt. 13th., and also of their further answer dated 21st: Aug, are herewith enclosed: By the latter you will observe that they do not acknowledge to have had such a man as Alexr: Mc: Elwee on board the Pelican from the year 1795, a date long prior to the stated time of his impressment.
“It may have happened in this as in other cases, which have come within my knowledge, that, Mc:Elwee has assumed some other name, by which only he is known in the British Service: I fear then that it will be impossible to do any thing further to promote the wishes of his parents, ’till either they or myself shall hear from him.”
